Kantrowitz, J.,
concurring. If the issue had been properly presented below, the defendants, in my view, would prevail. As it was neither presented, nor argued,11 feel constrained to concur. See Bongaards v. Millen, 440 Mass. 10, 28 (2003).
The record reveals that a major snowstorm hit New England. It snowed continuously for a few days, dumping sixteen inches of snow. The snow plowing company, Environmental Landscape Management, Inc. (ELM), worked around the clock, trying to remove the snow.2 While ELM plowed the parking lot adjacent to the building where the plaintiff lived, some snow wound up plowed against a dumpster. The plaintiff decided to climb over *140the three feet of snow obviously piled in front of the dumpster to dump a bag of garbage, and fell.
Putting aside the issues whether the accumulation was natural or not, as well as what more the defendants could have reasonably done under the circumstances, see Mounsey v. Ellard., 363 Mass. 693, 707-708 (1973), the basic question to be addressed is a simple one. Did the defendants owe the plaintiff a duty to refrain from creating the snowbank or to remedy what they had created? See Davis v. Westwood Group, 420 Mass. 739, 742 (1995) (“Before liability for negligence can be imposed, there must first be a legal duty owed by the defendant to the plaintiff”).
The duty to protect lawful visitors against dangerous conditions on the property “ordinarily does not extend to dangers that would be obvious to persons of average intelligence.” O’Sullivan v. Shaw, 431 Mass. 201, 204 (2000). See Quinn v. Morganelli, 73 Mass. App. Ct. 50, 54-55 (2008). Several facts suggest that the danger of climbing over such a snowbank immediately after a major snowstorm was an obvious one to persons of average intelligence. For example, the large pile of snow was waist high, three feet wide, and stretched the entire length of the front of the dumpster. It was daylight when the plaintiff fell, and the snowbank was obvious to all, including the plaintiff. See O’Sullivan v. Shaw, 431 Mass. at 211 (“danger of diving into the shallow end of a swimming pool is open and obvious”); Barnett v. Lynn, 433 Mass. 662, 666 (2001) (“danger of sledding down the snow-covered stairs was open and obvious”).
While the record does not indicate whether the plaintiff had to dispose of his small, supermarket-sized plastic bag in that dumpster at that time and, if so, whether the defendants could have foreseen the plaintiff’s actions,3 see Restatement (Second) of Torts § 343A, comment f (1965) (duty may exist if a landowner has reason to expect that the individual has no choice but to encounter the open and obvious danger), that answer also seems readily apparent.
*141In sum, as the issue whether the defendants had a duty to refrain from creating the snowbank or a duty to remedy the snowbank was not properly raised below, it would be unfair, if not unwise, for us to resolve this case on that ground. While it is difficult to imagine how, once raised, it would not prove successful, I leave that for another day.4

 Richard LeBranti and Hillview West Condominium Trust write in their brief that the judge in Lopes v. SSB Realty, Inc., 64 Mass. App. Ct. 1110 (2005), “further ruled that [the snow ridge] was an open and obvious defect . . . .” This passing reference to the “open and obvious defect” doctrine (with a citation to an unpublished memorandum and order, no less) is insufficient to raise the issue on appeal.


 As was customary, ELM followed a procedure for snow removal that included clearing the roads and parking lots first, walkways second, and other common areas such as the dumpster third. This procedure sometimes took a full day to complete after a snowstorm had ended.


 The record reveals that the plaintiff normally deposited trash two to three times per week and that he had not taken out the trash for at least two days. The record does not indicate whether he could have disposed of the trash somewhere else or could have waited until the snowbank was cleared by 10:00 a.m.


 I recognize that had the issue been raised, perhaps the summary judgment record would have looked different.